     Case 2:19-cv-08492-CBM-FFM Document 1 Filed 10/01/19 Page 1 of 10 Page ID #:1




 1   Todd M. Friedman (SBN 216752)
     Meghan E. George (SBN 274525)
 2   Adrian R. Bacon (SBN 280332)
 3   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
     21550 Oxnard St., Suite 780
 4
     Woodland Hills, CA 91367
 5   Phone: 323-306-4234
 6
     Fax: 866-633-0228
     tfriedman@toddflaw.com
 7   mgeorge@toddflaw.com
 8   abacon@toddflaw.com
     Attorneys for Plaintiff
 9
                         UNITED STATES DISTRICT COURT
10
                        CENTRAL DISTRICT OF CALIFORNIA
11
     TERRI ALVES, individually and on            Case No.:
12   behalf of all others similarly situated,
                                                 CLASS ACTION
13                   Plaintiff,
                                                 COMPLAINT FOR DAMAGES
14                          v.                   AND INJUNCTIVE RELIEF
                                                 PURSUANT TO THE TELEPHONE
15                                               CONSUMER PROTECTION ACT,
     AGENT LEADS, INC.; DOES 1-10                47 U.S.C. § 227, ET SEQ.
16   Inclusive,
                                                 JURY TRIAL DEMANDED
17
                  Defendant.
18
19                                      INTRODUCTION
20         1.     TERRI ALVES (“Plaintiff”) bring this Class Action Complaint for
21   damages, injunctive relief, and any other available legal or equitable remedies,
22   resulting from the illegal actions of AGENT LEADS, INC. (“Defendant”), in
23   negligently contacting Plaintiff on Plaintiff’s cellular telephone, in violation of
24   the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq., (“TCPA”),
25   thereby invading Plaintiff’s privacy. Plaintiff alleges as follows upon personal
26   knowledge as to herself and her own acts and experiences, and, as to all other
27   matters, upon information and belief, including investigation conducted by their
28   attorneys.


                                   CLASS ACTION COMPLAINT
                                              -1-
     Case 2:19-cv-08492-CBM-FFM Document 1 Filed 10/01/19 Page 2 of 10 Page ID #:2




 1         2.    The TCPA was designed to prevent calls and messages like the ones
 2   described within this complaint, and to protect the privacy of citizens like
 3   Plaintiff. “Voluminous consumer complaints about abuses of telephone
 4   technology – for example, computerized calls dispatched to private homes –
 5   prompted Congress to pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S.
 6   Ct. 740, 744 (2012).
 7         3.    In enacting the TCPA, Congress intended to give consumers a choice
 8   as to how creditors and telemarketers may call them, and made specific findings
 9   that “[t]echnologies that might allow consumers to avoid receiving such calls and
10   messages are not universally available, are costly, are unlikely to be enforced, or
11   place an inordinate burden on the consumer. TCPA, Pub.L. No. 102–243, § 11.
12   Toward this end, Congress found that
13
14               [b]anning such automated or prerecorded telephone calls to the
                 home, except when the receiving party consents to receiving the call
15               or when such calls are necessary in an emergency situation affecting
16               the health and safety of the consumer, is the only effective means of
                 protecting telephone consumers from this nuisance and privacy
17
                 invasion.
18
19         Id. at § 12; see also Martin v. Leading Edge Recovery Solutions, LLC, 2012
20   WL 3292838, at* 4 (N.D.Ill. Aug. 10, 2012) (citing Congressional findings on
21   TCPA’s purpose).
22         4.    Congress also specifically found that “the evidence presented to the
23   Congress indicates that automated or prerecorded calls are a nuisance and an
24   invasion of privacy, regardless of the type of call….” Id. at §§ 12-13. See also,
25   Mims, 132 S. Ct. at 744.
26         5.    As Judge Easterbrook of the Seventh Circuit recently explained in a
27   TCPA case regarding calls to a non-debtor similar to this one:
28



                                 CLASS ACTION COMPLAINT
                                            -2-
     Case 2:19-cv-08492-CBM-FFM Document 1 Filed 10/01/19 Page 3 of 10 Page ID #:3




 1         The Telephone Consumer Protection Act … is well known for its
           provisions limiting junk-fax transmissions. A less-litigated part of the Act
 2         curtails the use of automated dialers and prerecorded messages to cell
 3         phones, whose subscribers often are billed by the minute as soon as the call
           is answered—and routing a call to voicemail counts as answering the call.
 4
           An automated call to a landline phone can be an annoyance; an automated
 5         call to a cell phone adds expense to annoyance. Soppet v. Enhanced
 6
           Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012).

 7
            6.        The Ninth Circuit recently affirmed certification of a TCPA class
 8
     case remarkably similar to this one in Meyer v. Portfolio Recovery Associates,
 9
     LLC, __ F.3d__, 2012 WL 4840814 (9th Cir. Oct. 12, 2012).
10
                                        JURISDICTION AND VENUE
11
            7.        Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
12
     a resident of California, seeks relief on behalf of a Class, which will result in at
13
     least one class member belonging to a different state than that of Defendant, an
14
     Alabama company who is not authorized to do business in the state of California.
15
     Plaintiff also seeks $1,500.00 in damages for each call in violation of the TCPA,
16
     which, when aggregated among a proposed class in the thousands, exceeds the
17   $5,000,000.00 threshold for federal court jurisdiction. Therefore, both diversity
18   jurisdiction and the damages threshold under the Class Action Fairness Act of
19   2005 (“CAFA”) are present, and this Court has jurisdiction.
20          8. Venue is proper in the United States District Court for the Central
21   District of California pursuant to 18 U.S.C. § 1391(b) and 1441(a) because
22   Defendant does business within the state of California and Plaintiff resides within
23   this District.
24                                               PARTIES
25          9. Plaintiff is, and at all times mentioned herein was, a citizen and resident
26   of the State of California. Plaintiff is, and at all times mentioned herein was, a
27   “person” as defined by 47 U.S.C. § 153 (39).
28



                                     CLASS ACTION COMPLAINT
                                                -3-
     Case 2:19-cv-08492-CBM-FFM Document 1 Filed 10/01/19 Page 4 of 10 Page ID #:4




 1         10.     Plaintiff is informed and believes, and thereon alleges, that
 2   Defendant are, and at all times mentioned herein were, individuals who reside and
 3   do business within the State of Alabama.          Defendant, are and at all times
 4   mentioned herein were “persons,” as defined by 47 U.S.C. § 153 (39). Plaintiff
 5   alleges that at all times relevant herein Defendant conducted business in the State
 6   of California.
 7                                 FACTUAL ALLEGATIONS
 8         11.     At all times relevant, Plaintiff was a citizen of the County of San
 9   Luis Obispo, State of California. Plaintiff is, and at all times mentioned herein
10   was, a “person” as defined by 47 U.S.C. § 153 (39).
11         12.     Defendant are, and at all times mentioned herein were, “persons,” as
12   defined by 47 U.S.C. § 153 (39).
13         13.     At all times relevant Defendant conducted business in the State of
14   California and within this judicial district.
15         14.     On or about May of 2018, Plaintiff received a text message from
16   Defendant on her cellular telephone, number ending in -7441.
17         15.     During this time, Defendant began to use Plaintiff’s cellular
18   telephone for the purpose of sending Plaintiff spam advertisements and/or
19   promotional offers, via text messages, including a text message sent to and
20   received by Plaintiff on or about May 15, 2018.
21         16.     On or before May 15, 2018, Plaintiff started receiving daily text
22   messages from Defendant that read:

23
24               Got a minute? Josh Rhodes here, founder of Agent Leads..the

25
                 three time winner of ClickFunnels Two Comma Club and

26
                 Inner Circle. Listen up…I’m opening up 10 spots in my

27
                 private label service today and wanted to see if you’re

28
                 interested? First, take two minutes to check out agents using



                                   CLASS ACTION COMPLAINT
                                              -4-
     Case 2:19-cv-08492-CBM-FFM Document 1 Filed 10/01/19 Page 5 of 10 Page ID #:5




 1               our system: agentleads.co/result-wall.
 2         17.      Plaintiff, upon receipt of these messages, responded to Defendant’s
 3   text message notification by replying “Thank you but we already have photos,
 4   including aerials”. Plaintiff responded in this favor on multiple instances that she
 5   received Defendant’s text messages.
 6         18.      At that point, Plaintiff had withdrawn any consent Defendant might
 7
     have believed Defendant had prior to that point. Despite Plaintiff’s responses,
 8
     Defendant continued to send unwanted text messages to Plaintiff.
 9
           19.      These text messages placed to Plaintiff’s cellular telephone were
10
     placed via an “automatic telephone dialing system,” (“ATDS”) as defined by 47
11
     U.S.C. § 227 (a)(1) as prohibited by 47 U.S.C. § 227 (b)(1)(A).
12
           20.      The telephone number that Defendant, or their agent texted was
13
     assigned to a cellular telephone service for which Plaintiff incurs a charge for
14
     incoming texts pursuant to 47 U.S.C. § 227 (b)(1).
15
           21.      These text messages constituted texts that were not for emergency
16
     purposes as defined by 47 U.S.C. § 227 (b)(1)(A)(i).
17
           22.      Plaintiff was never a customer of Defendant and never provided his
18
     cellular telephone number Defendant for any reason whatsoever. Accordingly,
19   Defendant and their agents never received Plaintiffs prior express consent to
20   receive unsolicited text messages, pursuant to 47 U.S.C. § 227 (b)(1)(A).
21         23.      These text messages by Defendant, or its agents, violated 47 U.S.C.
22   § 227(b)(1).
23                               CLASS ACTION ALLEGATIONS
24         24.      Plaintiff brings this action on behalf of herself and on behalf of and
25   all others similarly situated (“the Class”).
26         25.      Plaintiff represents, and is a member of, the Class, consisting of all
27   persons within the United States who received any unsolicited text messages from
28   Defendant which text message was not made for emergency purposes or with the


                                   CLASS ACTION COMPLAINT
                                              -5-
     Case 2:19-cv-08492-CBM-FFM Document 1 Filed 10/01/19 Page 6 of 10 Page ID #:6




 1   recipient’s prior express consent within the four years prior to the filing of this
 2   Complaint.
 3         26.      Defendant and their employees or agents are excluded from the
 4   Class. Plaintiff does not know the number of members in the Class, but believes
 5   the Class members number in the hundreds of thousands, if not more. Thus, this
 6   matter should be certified as a Class action to assist in the expeditious litigation of
 7   this matter.
 8         27.      Plaintiff and members of the Class were harmed by the acts of
 9   Defendant in at least the following ways: Defendant, either directly or through
10   their agents, illegally contacted Plaintiff and the Class members via their cellular
11   telephones by using marketing and text messages, thereby causing Plaintiff and
12   the Class members to incur certain cellular telephone charges or reduce cellular
13   telephone time for which Plaintiff and the Class members previously paid, and
14   invading the privacy of said Plaintiff and the Class members. Plaintiff and the
15   Class members were damaged thereby.
16         28.      This suit seeks only damages and injunctive relief for recovery of
17   economic injury on behalf of the Class, and it expressly is not intended to request
18   any recovery for personal injury and claims related thereto. Plaintiff reserves the
19   right to expand the Class definition to seek recovery on behalf of additional
20   persons as warranted as facts are learned in further investigation and discovery.
21         29.      The joinder of the Class members is impractical and the disposition
22   of their claims in the Class action will provide substantial benefits both to the

23   parties and to the court. The Class can be identified through Defendant’s records

24   or Defendant’s agents’ records.

25
           30.      There is a well-defined community of interest in the questions of law

26
     and fact involved affecting the parties to be represented. The questions of law

27
     and fact to the Class predominate over questions which may affect individual

28
     Class members, including the following:



                                   CLASS ACTION COMPLAINT
                                              -6-
     Case 2:19-cv-08492-CBM-FFM Document 1 Filed 10/01/19 Page 7 of 10 Page ID #:7




 1
 2          a)       Whether, within the four years prior to the filing of this Complaint,
                     Defendant or their agents sent any text messages to the Class (other
 3                   than a message made for emergency purposes or made with the prior
 4                   express consent of the called party) to a Class member using any
                     automatic dialing system to any telephone number assigned to a
 5
                     cellular phone service;
 6          b)       Whether Plaintiff and the Class members were damaged thereby, and
 7
                     the extent of damages for such violation; and
            c)       Whether Defendant and their agents should be enjoined from
 8                   engaging in such conduct in the future.
 9
10          31.      As a person that received at least one marketing and text message
11   without Plaintiff’s prior express consent, Plaintiff is asserting claims that are

12   typical of the Class. Plaintiff will fairly and adequately represent and protect the

13   interests of the Class in that Plaintiff has no interests antagonistic to any member

14
     of the Class.

15
            32.      Plaintiff and the members of the Class have all suffered irreparable

16
     harm as a result of the Defendant’s unlawful and wrongful conduct. Absent a

17
     class action, the Class will continue to face the potential for irreparable harm. In
     addition, these violations of law will be allowed to proceed without remedy and
18
     Defendant will likely continue such illegal conduct. Because of the size of the
19
     individual Class member’s claims, few, if any, Class members could afford to
20
     seek legal redress for the wrongs complained of herein.
21
            33.      Plaintiff has retained counsel experienced in handling class action
22
     claims and claims involving violations of the Telephone Consumer Protection
23
     Act.
24
            34.      A class action is a superior method for the fair and efficient
25
     adjudication of this controversy. Class-wide damages are essential to induce
26
     Defendant to comply with federal and California law. The interest of Class
27
     members in individually controlling the prosecution of separate claims against
28



                                    CLASS ACTION COMPLAINT
                                               -7-
     Case 2:19-cv-08492-CBM-FFM Document 1 Filed 10/01/19 Page 8 of 10 Page ID #:8




 1   Defendant are small because the maximum statutory damages in an individual
 2   action for violation of privacy are minimal. Management of these claims is likely
 3   to present significantly fewer difficulties than those presented in many class
 4   claims.
 5         35.    Defendant have acted on grounds generally applicable to the Class,
 6   thereby making appropriate final injunctive relief and corresponding declaratory
 7   relief with respect to the Class as a whole.
 8
                            FIRST CAUSE OF ACTION
 9
       NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
10                          47 U.S.C. § 227 ET SEQ.
11         36.    Plaintiff incorporates by reference all of the above paragraphs of this
12   Complaint as though fully stated herein.
13         37.    The foregoing acts and omissions of Defendant constitute numerous
14   and multiple negligent violations of the TCPA, including but not limited to each
15   and every one of the above-cited provisions of 47 U.S.C. § 227 et seq.
16         38.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et
17   seq, Plaintiff and The Class are entitled to an award of $500.00 in statutory
18   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
19         39.    Plaintiff and the Class are also entitled to and seek injunctive relief
20   prohibiting such conduct in the future.
21
                             SECOND CAUSE OF ACTION
22
                     KNOWING AND/OR WILLFUL VIOLATIONS OF THE
23                     TELEPHONE CONSUMER PROTECTION ACT
24                            47 U.S.C. § 227 ET SEQ.
25         40.    Plaintiff incorporates by reference all of the above paragraphs of this

26
     Complaint as though fully stated herein.

27
           41.    The foregoing acts and omissions of Defendant constitute numerous

28
     and multiple knowing and/or willful violations of the TCPA, including but not



                                  CLASS ACTION COMPLAINT
                                             -8-
     Case 2:19-cv-08492-CBM-FFM Document 1 Filed 10/01/19 Page 9 of 10 Page ID #:9




 1   limited to each and every one of the above-cited provisions of 47 U.S.C. § 227 et
 2   seq.
 3          42.   As a result of Defendant’s knowing and/or willful violations of 47
 4   U.S.C. § 227 et seq, Plaintiff and The Class are entitled to an award of $1,500.00
 5   in statutory damages, for each and every violation, pursuant to 47 U.S.C. §
 6   227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
 7          43.   Plaintiff and the Class are also entitled to and seek injunctive relief
 8   prohibiting such conduct in the future.
 9
10                                  PRAYER FOR RELIEF
11          Wherefore, Plaintiff respectfully requests the Court grant Plaintiff, and The
12   Class members the following relief against Defendant:
13
                 FIRST CAUSE OF ACTION FOR NEGLIGENT VIOLATION OF
14
                            THE TCPA, 47 U.S.C. § 227 ET SEQ.
15           As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b)(1),
16            Plaintiff seeks for himself and each Class member $500.00 in statutory
              damages, for each and every violation, pursuant to 47 U.S.C. §
17            227(b)(3)(B).
18           Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
              conduct in the future.
19
             Any other relief the Court may deem just and proper.
20
21             SECOND CAUSE OF ACTION FOR NEGLIGENT VIOLATION OF
                            THE TCPA, 47 U.S.C. § 227 ET SEQ.
22
             As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b)(1),
23            Plaintiff seeks for himself and each Class member $1500.00 in statutory
24
              damages, for each and every violation, pursuant to 47 U.S.C. §
              227(b)(3)(B).
25           Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
26            conduct in the future.
             Any other relief the Court may deem just and proper.
27
28



                                  CLASS ACTION COMPLAINT
                                             -9-
     Case 2:19-cv-08492-CBM-FFM Document 1 Filed 10/01/19 Page 10 of 10 Page ID #:10




 1                                      TRIAL BY JURY
 2          44.    Pursuant to the seventh amendment to the Constitution of the United
 3    States of America, Plaintiff is entitled to, and demands, a trial by jury.
 4
 5    Dated: October 1, 2019                                Respectfully submitted,
 6                                     THE LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 7
                                                        By: _/s/ Todd M. Friedman_____
 8
                                                                 Todd M .Friedman, Esq.
 9                                                            Attorney for Plaintiff
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                    CLASS ACTION COMPLAINT
                                              -10-
